Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-5, 8-16 and 18-20 are pending.
	Claims 1-5, 8-16 and 18-20 have been examined.
  	Claims 1, 2, 4, 8-13, 15-16 and 18-20 have been amaended in the amendment filed 9/10/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores).
Regarding the term “swellable” PVOH is swellable, see Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951., which teaches at page 700, l. 1 “Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951, which states: when polyvinyl alcohol is placed in liquid water it swells. 

Claim 1:
Nguyen teaches:
A method comprising: introducing a swellable diverter material comprising polyvinyl alcohol and a plasticizer; abstract teaches diverter; [0064] teaches the diverter comprises a composition; the diverter can be any suitable diverter material and includes bridging agent and fiber compositions; The diverter includes at least some of the bridging agent from the composition and at least some of the fibers from the composition; [0075] teaches the fibers may include polyvinyl alcohol; [0083] teaches the bridging agent may include polyvinyl alcohol; [0097] teaches the composition includes polyvinyl alcohol; [0097] teaches the composition may include “any suitable plasticizer”. The plasticizer can be PVOH or a polyester oligomer; gels of polyvinyl alcohol are taught, see [0092];  PVOH is swellable, see Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951., which teaches at page 700, l. 1 “Priest, "Swelling of Polyvinyl Alcohol in Water" Journal of Polymer Science Vol. VI, No. 6, pp. 699-710, 1951, which states: when polyvinyl alcohol is placed in liquid water it swells. 
into or adjacent to a permeable zone of a subterranean formation;  [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
5introducing a second diverter material into or adjacent to the permeable zone of the subterranean formation, [0074] teaches introducing multiple kinds of fibers, i.e. a first and second diverter material; 
wherein at least a portion of the swellable diverter material comprises particles larger than particles of the second diverter material; [0163] teaches particles with two particle sizes, .1 to 1 mm and 1 mm to 10 mm;
and allowing the swellable diverter material and the second diverter material to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.
Flores teaches degradable diverter materials comprising polyvinyl alcohols that do not contain plasticizers, see [0021] and claim 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.

Claim 

102. 
Nguyen teaches:
wherein the swellable diverter material is a composite material of the polyvinyl alcohol and the plasticizer.  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).



Nguyen teaches:
wherein the second diverter material comprises polyvinyl alcohol.  [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14).

Claim 8:
Nguyen teaches:
wherein the swellable diverter material comprises cylindrical particles, [0081] teaches any shape including rods.

Claim 10:
Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone.  There are no positive method steps claimed here and this would happen naturally.
Claim 11:
Nguyen teaches:
wherein the swellable diverter material is introduced using one or more pumps.  [0061] teaches using pumps.

Claim 12:
Nguyen teaches:
further comprising allowing the swellable diverter material to at least partially dissolve.  [0013] teaches the diverter can dissolve.

Claim 15. 
Nguyen teaches:
wherein the swellable diverter material is introduced prior to the second diverter material.  Nguyen teaches the composition may be used in any stage of fracturing [0063], or all stages which would result in the first introduced prior to the second. [0069] teaches “Embodiments of the present invention can include any suitable number of repetitions of bridging agent-fiber diverter formation and subsequent treatment. Repeating cycles of bridging agent-fiber diverter formation and downhole stimulation treatments”.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores) and Reddy et al. US PG PUB 2014/0116704 (Reddy).

Claim 14. 
Nguyen teaches at [0097] the composition may include “any suitable plasticizer”. The plasticizer can be PVOH or a polyester oligomer;
Nguyen does not specifically teach:
wherein the plasticizer is selected from the group consisting of: glycol, polyethylene glycol, polypropylene glycol, a fatty acid ester, a lactide monomer, a glycolide monomer, a citric acid ester, epoxidized oil, adipate ester, azaleate ester, acetylated 10coconut oil, and any combination thereof.   
These are known plasticizers to Applicant at the time of Applicant’s effective filing date.
Reddy teaches degradable polymers that are diverters, see [0094] that contain plasticizers that match Applicant’s claims, [0109] “a polyethylene glycol (PEG); a polyethylene oxide; an oligomeric lactic acid; a citrate ester; a glucose monoester; a partially hydrolyzed fatty acid ester; a PEG monolaurate; a triacetin; a poly(.epsilon.-caprolactone); a poly(hydroxybutyrate); a glycerin-1-benzoate-2,3-dilaurate; a glycerin-2-benzoate-1,3-dilaurate; a bis(butyl diethylene glycol)adipate; an ethylphthalylethyl glycolate; a glycerin diacetate monocaprylate; a diacetyl monoacyl glycerol; a polypropylene glycol; an epoxy derivative of a polypropylene glycol; a polypropylene glycol)dibenzoate; a dipropylene glycol dibenzoate; a glycerol; an ethyl phthalyl ethyl glycolate; a poly(ethylene adipate)distearate; a di-iso-butyl adipate, or combinations thereof.”
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use the plasticizers of Reddy because Nguyen teaches any plasticizer may be used and Reddy teaches suitable plasticizers for degradable diverters.

Claims 4-5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of Flores et al. US PG PUB 2016/0138370 (Flores).
 Nguyen is relied upon as discussed above.

Nguyen teaches that a diverter may be 1 mm to 10 mm but does not specifically teach 
wherein the swellable diverter material comprises particles sized 6 15U.S. mesh (3.36 mm) or larger. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 3.36 mm or larger because Nguyen suggests a range of 1 mm to 10 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles.

Claim 5. 
Nguyen teaches that a diverter may be 1 mm to 10 mm and .1 to 1 mm, two different sizes but does not specifically teach 
wherein the second diverter material comprises particles sized 8 15U.S. mesh (2.38 mm) or smaller. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm or smaller because Nguyen suggests a range of 1 mm to 10 mm and .1 mm to 1 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen 

Claim 9:
Nguyen teaches shavings, flakes ribbons strips etc. at [0081]. [0078] teaches any suitable length such as 20 mm and various diameters.
Nguyen does not specifically teach a range of aspect ratio of 20:1 or less.  
Because Nguyen teaches a wide variety of length and thicknesses, which would result in an aspect ratio of some having 20:1 or less it would have been obvious to one having ordinary skill in the art to modify Nguyen and use aspect ratios of 20:1 or less with a reasonable expectation of success as a matter of obvious design choice since Applicant has not stated that this particular aspect ratio solves any stated problem or produces unexpected results.

Claim 513. 
Nguyen does not teach:
wherein the swellable diverter material has a particle size distribution of about 2 to 8 U.S. mesh (2.38 mm to 5 mm) but does teach a particle size distribution of 1 mm to 10 mm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 2.38 mm to 5 mm because Nguyen suggests a range of 1 mm to 10 mm and . with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size .

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Nguyen et al. US PG PUB 2016/0122618 (hereinafter “Nguyen”) in view of in view of Flores et al. US PG PUB 2016/0138370 (Flores) and Potapenko et al. US PG PUB 2015/0315886 (hereinafter “Potopenko”).
Nguyen and Flores are relied upon as discussed above.

Claim 16. 
Nguyen teaches:
A method comprising: introducing a first treatment fluid comprising an aqueous base fluid and a swellable diverter 15material comprising polyvinyl alcohol and a plasticizer; [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
into or adjacent to a permeable zone of a subterranean formation, [0103] teaches introducing into permeable rocks; [0003] teaches introducing into permeable zones;
and allowing the first treatment fluid to at least partially divert at least a portion of a second treatment fluid to a different portion of the subterranean formation; this is taught in [0233] but this would happen naturally..  

wherein the swellable diverter material comprises particles sized 6 15U.S. mesh (3.3 mm) or larger. 
 It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a range of 3.36 mm or larger because Nguyen suggests a range of 1 mm to 10 mm with a reasonable expectation of success as a matter of obvious engineering design since Applicant has not shown that this particular size solves any stated problem or produces unexpected results and Nguyen teaches at [0103] that the particulate material is designed to seal pores in the formation and one or ordinary skill in the art would appreciate that different pore sizes require different size diverter particles wherein the swellable diverter material comprises particles sized 6 U.S. mesh or larger.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.
Flores teaches degradable diverter materials comprising polyvinyl alcohols that do not contain plasticizers, see [0021] and claim 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.
Nguyen does not specifically teach:
wherein the first treatment fluid further comprises a second diverter material comprising particles sized 8 U.S. mesh or smaller.  

It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 and 2.38 because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.

Claim 18. 
Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
	

Nguyen teaches:
A method comprising: introducing a swellable diverter composition into or adjacent to a permeable zone of a subterranean formation, [0064] teaches the diverter comprises a composition; [0074] teaches introducing multiple kinds of fibers, i.e. a first and second diverter material;
 wherein the swellable diverter composition comprises:  5a swellable diverter material comprising polyvinyl alcohol and a plasticizer,  [0064] teaches the diverter comprises a composition; [0097] teaches the composition includes polyvinyl alcohol; [0083] teaches the composition may include polyvinyl alcohol and polylactide (i.e. a lactide monomer, see claim 14);
and allowing the swellable diverter composition to at least partially divert at least a portion of a treatment fluid to a different portion of the subterranean formation. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].
Nguyen teaches two different sizes of diverter particles that include .1 mm to 1 mm and 1 mm to 10 mm but does not specifically teach: 
wherein the swellable diverter material comprises particles sized 6 U.S. mesh (3.36 mm) or larger; and a second diverter material comprising particles sized 8 U.S. mesh (2.38 mm) or smaller. 
Potopenko teaches diverter materials comprising Applicant’s claimed polyvinyl alcohol, see [0038]. Applicant’s claimed 6 mesh or larger and 8 mesh or smaller equates to particles having a size of larger than 3.36 mm and smaller than 2.38 mm. Potopenko teaches at 
packed volume fraction using multi-modal sizes. Potopenko suggests a range that includes .43 mm to .84 mm.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s invention to modify either Nguyen and/or Potopenko and use Applicants claimed 2 sizes of 3.36 mm and 2.38 mm because the Nguyen teaches to use multi-modal PVOH diverter particles in this range and Potopenko also teaches many benefits of using two different sizes to effectuate a desired degree of permeability and packed volume fraction as a matter of routine optimization of a known parameter.
Nguyen does not teach:
a second diverter material that does not contain a plasticizer.
Flores teaches degradable diverter materials comprising polyvinyl alcohols that do not contain plasticizers, see [0021] and claim 2.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to modify Nguyen and use a second diverter material that does not contain plasticizers as taught by Flores because omitting the plasticizer would save money.

Claim 1020. 
	Nguyen teaches:
wherein the swellable diverter material at least partially plugs the permeable zone. There are not positive method steps here and this would happen naturally, but Nguyen teaches this at [0233].

Response to Arguments
 Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the term “swellable” used to describe the first diverter particle imparts patentability over the prior art references. The Examiner respectfully disagrees. As shown in the amended rejection PVOH particles are swellable when added to liquid water. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure.
1. WO 2017/123937 teaches diverter particles comprising diverter material and a plasticizer. The size of the diverter is variable.
2. US PG PUB 2014/0374106 teaches diverter materials having various aspect ratios that comprise PVOH and plasticizers. 
3. US PG PUB 2019/0316449 teaches diverter materials that do not contain plasticizers.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES R NOLD/Examiner, Art Unit 3674